Case 1:20-cv-00845-DCJ-JPM Document 14 Filed 09/02/20 Page 1 of 2 PageID #: 50
                                                                                     a


                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

 CEDRIQUEZ McCAA, ET AL.,                CIVIL DOCKET NO. 1:20-CV-845-P
 Plaintiffs

 VERSUS                                  JUDGE DRELL

 J. BALTAZAR, ET AL.,                    MAGISTRATE JUDGE PEREZ-MONTES
 Defendants


                             MEMORANDUM ORDER

      Before the Court is a Complaint (ECF Nos. 1, 8) filed by pro se Plaintiffs

Cedriquez McCaa (“McCaa”) (BOP #13353-002) and Johnnie E. Banks (“Banks”)

(BOP #17117-084). McCaa and Banks are inmates in the custody of the Federal

Bureau of Prisons, incarcerated at the Federal Correctional Institution in Pollock,

Louisiana. McCaa and Banks claim their constitutional rights were violated by

numerous Defendants.

      The Local Rules for the United States District Court for the Western District

of Louisiana require each pro se prisoner to file a separate Complaint alleging the

violation of his civil rights (LR 3.2). Additionally, the Prison Litigation Reform Act,

42 U.S.C. § 1997e, requires a separate action and payment of the full filing fee by

each prisoner. See Naasz v. Dretke, 2:05-CV-0137, 2005 WL 1249439, at *1 (N.D.

Tex. May 26, 2005) (citing Hubbard v. Haley, 262 F.3d 1194 (11th Cir. 2001)); see

also, Haynes v. Scott, 116 F.3d 137, 139-40 (5th Cir. 1997) (holding, in part, that all

petitioners seeking pauper status are required to file an affidavit complying with

section 1915(a)(1)).
Case 1:20-cv-00845-DCJ-JPM Document 14 Filed 09/02/20 Page 2 of 2 PageID #: 51



      Accordingly, IT IS ORDERED that Banks’s claims be SEVERED from McCaa’s

suit. The CLERK IS DIRECTED to open a new case for Banks and file a copy of the

Complaint therein. McCaa and Banks must each submit the requisite filing fee or

proper application for leave to proceed in forma pauperis (“IFP”) in accordance with

28 U.S.C. § 1915. The CLERK IS FURTHER DIRECTED to send McCaa and Banks

separate IFP applications for his corresponding case.

      THUS DONE AND SIGNED in Alexandria, Louisiana, on this 2nd day of

September 2020.

                                       __________________________________________
                                       JOSEPH H.L. PEREZ-MONTES
                                       UNITED STATES MAGISTRATE JUDGE




                                          2
